

Exhibit 10.1
 


 


 


 
PURCHASE AND CONTRIBUTION AGREEMENT
 


 
Dated as of July 25, 2007
 


 
Among
 


The parties listed on Schedule I hereto
 
as Sellers
 
and
 
OLIN CORPORATION
 
as Collection Agent
 
and
 
OLIN FUNDING COMPANY LLC
 
as Purchaser
 


--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
ARTICLE I
       
DEFINITIONS
1
   
SECTION 1.01.
Certain Defined Terms
1
   
SECTION 1.02.
Other Terms
12
           
ARTICLE II
     
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
12
   
SECTION 2.01.
Facility
12
   
SECTION 2.02.
Making Purchases
12
   
SECTION 2.03.
Collections
13
   
SECTION 2.04.
Settlement Procedures
14
   
SECTION 2.05.
Payments and Computations, Etc.
15
   
SECTION 2.06
Contributions
15
   
SECTION 2.07.
Issuance, Extension and Modification of Letters of Credit
15
   
SECTION 2.08.
Expiration of Letters of Credit
15
           
ARTICLE III
       
CONDITIONS OF PURCHASES
16
   
SECTION 3.01.
Conditions Precedent to Initial Purchase from the Sellers
16
   
SECTION 3.02.
Conditions Precedent to All Purchases
17
           
ARTICLE IV
       
REPRESENTATIONS AND WARRANTIES
18
   
SECTION 4.01.
Representations and Warranties of the Sellers
18
           
ARTICLE V
         
COVENANTS
22
   
SECTION 5.01.
Covenants of the Sellers
22
   
SECTION 5.02.
Covenant of each Seller and the Purchaser
27
           
ARTICLE VI
       
ADMINISTRATION AND COLLECTION
28
   
SECTION 6.01.
Designation of Collection Agent
28
   
SECTION 6.02.
Duties of Collection Agent
28
   
SECTION 6.03.
Collection Agent Fee
29




i

--------------------------------------------------------------------------------



Page



   
SECTION 6.04.
Certain Rights of the Purchaser
29
   
SECTION 6.05.
Rights and Remedies
30
   
SECTION 6.06.
Transfer of Records to Purchaser
30
           
ARTICLE VII
         
EVENTS OF TERMINATION
31
   
SECTION 7.01.
Events of Termination
31
           
ARTICLE VIII
         
INDEMNIFICATION
33
   
SECTION 8.01.
Indemnities by the Sellers
33
           
ARTICLE IX
         
MISCELLANEOUS
36
   
SECTION 9.01.
Amendments, Etc.
36
   
SECTION 9.02.
Notices, Etc.
36
   
SECTION 9.03.
Binding Effect; Assignability
36
   
SECTION 9.04.
Costs, Expenses and Taxes
36
   
SECTION 9.05.
No Proceedings
37
   
SECTION 9.06.
[Intentionally Omitted]
37
   
SECTION 9.07.
GOVERNING LAW
37
   
SECTION 9.08.
Third Party Beneficiary
37
   
SECTION 9.09.
Execution in Counterparts
38




ii

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
 
EXHIBIT A   Credit and Collection Policy
EXHIBIT B    Deposit Accounts
EXHIBIT C    Form of Deferred Purchase Price Note
EXHIBIT D   Form of Letter of Credit Request
EXHIBIT E    Addresses, Prior Names, “Doing-Business-As” Names, Tradenames
EXHIBIT F    Sellers’ UCC Information

 


SCHEDULE I        List of Sellers



iii

--------------------------------------------------------------------------------





 


PURCHASE AND CONTRIBUTION AGREEMENT
 
Dated as of July 25, 2007
 
Each of the parties listed on Schedule I hereto (each, a “Seller” and
collectively, the “Sellers”), OLIN CORPORATION, a Virginia corporation (the
“Parent”), as Collection Agent, and OLIN FUNDING COMPANY LLC, a Delaware limited
liability company (the “Purchaser”), agree as follows:
 
PRELIMINARY STATEMENTS.
 
(1)           Certain terms which are capitalized and used throughout this
Agreement (in addition to those defined above) are defined in Article I of this
Agreement.
 
(2)           The Sellers have Receivables that they wish to sell to the
Purchaser, and the Purchaser is prepared to purchase such Receivables on the
terms set forth in this Purchase and Contribution Agreement (this “Agreement”).
 
(3)           The Parent may also wish to contribute Receivables to the capital
of the Purchaser on the terms set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Agreement” has the meaning specified in the Preliminary Statements.
 
“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:
 
(a)           the rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time as Citibank, N.A.’s base rate;
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           1/2 of one percent above the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if such
day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank, N.A. on the basis
of such rates reported by certificate of deposit dealers to and published by the
Federal Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and
 
(c)           the Federal Funds Rate.
 
“Available Funds” has the meaning specified in Section 2.03(c).
 
“Business Day” means any day on which banks are not authorized or required to
close in New York City or the State of Missouri.
 
“Canada-U.S. Convention” means the Canada-United States Income Tax Convention
(1980), as amended, modified or replaced from time to time.
 
“Canadian Dollars” means dollars in the lawful currency of Canada.
 
“Canadian Receivable” means any Receivable, the Obligor of which has a billing
address in Canada.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.
 
“Collection Agent Fee” has the meaning specified in Section 6.03.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and all funds
deemed to have been received by a Seller or any other Person as a Collection
pursuant to Section 2.04.
 
“Contract” means an agreement between a Seller and an Obligor pursuant to or
under which such Obligor shall be obligated to pay for merchandise or services
from time to time.
 
“Contributed Receivables” has the meaning specified in Section 2.06.
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the applicable Seller in effect on the date of this
Agreement applicable to the Receivables and described in Exhibit A hereto, as
modified in compliance with this Agreement.
 
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.
 
“Defaulted Receivable” means a Receivable:
 
(i)           as to which any payment, or part thereof, remains unpaid (x) for
more than 60 days from the original due date for such payment, if such
Receivable is not a Winchester Extended Term Receivable, or (y) for more than 30
days from the original due date for such payment, if such Receivable is a
Winchester Extended Term Receivable;
 
(ii)           as to which the Obligor thereof or any other Person obligated
thereon or owning any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in Section 7.01(g);
 
(iii)           which, consistent with the Credit and Collection Policy, would
be written off as uncollectible;
 
(iv)           for which the applicable Seller has (or, consistent with the
Credit and Collection Policy, should have) established a reserve specifically
for the Obligor obligated on such Receivable with respect to the non-payment by
such Obligor of its obligations on any Receivable.
 
“Deferred Purchase Price” means the portion of the Purchase Price of Purchased
Receivables purchased on any Purchase Date from a Seller exceeding the amount of
the Purchase Price under Section 2.02 to be paid in cash or by delivery of a
Letter of Credit to such Seller.  The obligations of the Purchaser in respect of
the Deferred Purchase Price shall be evidenced by the Purchaser’s subordinated
promissory note to each Seller in the form of Exhibit C hereto.
 
“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable
and:
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
(i)           as to which any payment, or part thereof, remains unpaid (x) for
31-60 days from the original due date for such payment, if such Receivable is
not a Winchester Extended Term Receivable, or (y) for one to 30 days from the
original due date for such payment, if such Receivable is a Winchester Extended
Term Receivable; or
 
(ii)           which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the applicable Seller.
 
“Deposit Account” means an account maintained at a Deposit Bank into which (i)
Collections in the form of checks and other items are deposited that have been
sent to one or more Lock-Boxes by Obligors and/or (ii) Collections in the form
of electronic funds transfers and other items are paid directly by Obligors.
 
“Deposit Account Agreement” means an agreement among the applicable Seller, the
Purchaser (or its assignees or designees) and any Deposit Bank in form and
substance satisfactory to the Purchaser (or its assignees or designees).
 
“Deposit Bank” means any of the banks holding one or more Deposit Accounts.
 
“Diluted Receivable” means that portion (and only that portion) of any
Receivable which is either (a) reduced or canceled as a result of (i) any
defective, rejected or returned merchandise or services or any failure by a
Seller to deliver any merchandise or provide any services or otherwise to
perform under the underlying Contract, (ii) any change in the terms of or
cancellation of, a Contract or any cash discount, discount for quick payment or
other adjustment by a Seller which reduces the amount payable by the Obligor on
the related Receivable (except any such change or cancellation resulting from or
relating to the financial inability to pay or insolvency of the Obligor of such
Receivable) or (iii) any set-off by an Obligor in respect of any claim by such
Obligor as to amounts owed by it on the related Receivable (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(b) subject to any specific dispute, offset, counterclaim or defense whatsoever
(except the discharge in bankruptcy of the Obligor thereof); provided that
Diluted Receivables are calculated assuming that all chargebacks are resolved in
the Obligor’s favor.
 
“Discount” means, in respect of each Purchase, 1.50% of the Outstanding Balance
of the Receivables that are the subject of such Purchase; provided, however, the
foregoing Discount may be revised prospectively by request of any of the parties
hereto to reflect changes in recent experience with respect to write-offs,
timing and cost of Collections and cost of funds, provided that such revision is
consented to by each of the parties (it being understood that each party agrees
to duly consider such request but shall have no obligation to give such
consent).
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
“Dollar Equivalent” means, as of any date, the amount obtained by applying the
rate for converting currency into Dollars at the spot rate of exchange for that
currency as reasonably determined and advised by the Program Agent.
 
“Dollars” or “$” means dollars in the lawful currency of the United States.
 
“Eligible Country” means a country other than the United States and Canada that
satisfies each of the following criteria:
 
(a)           it has a foreign currency sovereign debt rating of at least BBB-
by Standard & Poor’s and Baa3 by Moody’s Investors Service, Inc.;
 
(b)           its government or central bank shall not have (i) prohibited the
sale of the currency of such country in exchange for United States Dollars, (ii)
admitted in writing its inability to pay its debts as the same become due, (iii)
declared a moratorium on the payment of its debts or the debts of any national
governmental authority of such country, or (iv) ceased to be a member of the
International Monetary Fund or ceased to be eligible to use the resources of the
International Monetary Fund; and
 
(c)           the United States shall not have imposed economic sanctions on
such country.
 
“Eligible Receivable” means a Receivable:
 
(i)            the Obligor of which has a billing address in the United States,
Canada or any Eligible Country, and is not an Affiliate of any Seller or the
Purchaser;
 
(ii)           [intentionally omitted];
 
(iii)           which, at the time of the transfer thereof to the Purchaser
under this Agreement, is not a Defaulted Receivable;
 
(iv)          the Obligor of which, at the time of the transfer of such
Receivable under this Agreement, is not the Obligor of any Defaulted Receivables
which in the aggregate constitute 20% or more of the aggregate Outstanding
Balance of all Receivables of such Obligor;
 
(v)           which has been billed and which, according to the Contract related
thereto, is required to be paid in full within 90 days of the original billing
date therefor; provided that the aggregate Outstanding Balance of all Eligible
Receivables that are required to be paid in full within 61-90 days of the
original billing date therefor according to the Contract related thereto shall
not at any time exceed 3.00% of the aggregate Outstanding Balance of all
Eligible Receivables; provided further that up to 10.00% of the aggregate
Outstanding Balance of all Eligible Receivables may be comprised of Winchester
Extended Term Receivables;
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
(vi)          which is an obligation representing all or part of the sales price
of merchandise, insurance or services within the meaning of Section 3(c)(5) of
the Investment Company Act of 1940, as amended, and the nature of which is such
that its purchase with the proceeds of notes would constitute a “current
transaction” within the meaning of Section 3(a)(3) of the Securities Act of
1933, as amended;
 
(vii)         which is an “account” or “payment intangible” within the meaning
of Article 9 of the UCC of the applicable jurisdictions;
 
(viii)        which is denominated in Dollars or Canadian Dollars and is payable
in the United States or Canada;
 
(ix)          which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable and is not subject to any
Adverse Claim or any dispute, offset, counterclaim or defense whatsoever (except
the potential discharge in bankruptcy of such Obligor);
 
(x)           which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;
 
(xi)          which, if the Obligor thereof has a billing address outside of the
United States or Canada (other than the Province of Quebec and, if the transfer
of such Receivable to the Purchaser under this Agreement occurs prior to August
1, 2007, the Province of Ontario), arises under a Contract which does not
contain a legally enforceable provision requiring such Obligor to consent to the
transfer, sale or assignment of the rights and duties of the applicable Seller
or the Purchaser, unless a written consent of the Obligor has been obtained;
 
(xii)         which was generated in the ordinary course of the applicable
Seller’s business;
 
(xiii)        which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof;
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
(xiv)        the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;
 
(xv)         which satisfies all applicable requirements of the Credit and
Collection Policy;
 
(xvi)        the Obligor of which is not the Government of Canada or any agency,
department, instrumentality or political subdivision thereof or any federal or
provincial Crown corporation (other than those listed as exempt under applicable
legislation from restrictions or requirements for consent or notice of the
assignment of Receivables in respect of which they are obligors), or any
provincial or local government or government agency, department, instrumentality
or political subdivision of such provincial or local government if the
enforceability against such government, agency, department, instrumentality or
political subdivision of an assignment of debts owing thereby is subject to any
precondition which has not been fulfilled;
 
(xvii)       which, if it is an obligation of an Obligor that is a government or
a governmental subdivision or agency, shall not cause the aggregate Outstanding
Balance of all Receivables that are obligations of Obligors that are governments
or governmental subdivisions or agencies to exceed 10% of the aggregate
Outstanding Balance of all Receivables at such time;
 
(xviii)      which represents a bona fide obligation of the Obligor of such
Receivable to pay the stated amount thereof;
 
(xix)        as to which the applicable Seller has satisfied and fully performed
all obligations with respect to such Receivable required to be fulfilled by it
other than customary warranty obligations, and no further action is required to
be performed by any Person with respect thereto other than payment thereon by
the applicable Obligor;
 
(xx)          for which the related invoice has not been prepared or generated
manually; and
 
(xxi)        as to which, if such Receivable is a Canadian Receivable, (x) none
of the services (if any) giving rise to such Receivable were rendered to the
Obligor thereof in Canada, and (y) if the Obligor has a billing address in the
Province of Quebec, (A) the Contract with respect to such Canadian Receivable is
not governed by the laws of the Province of Quebec and (B) pursuant to the
express terms of such Contract, all Collections with respect thereto are payable
only to locations outside of the Province of Quebec.
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“Event of Termination” has the meaning specified in Section 7.01.
 
“Excluded Receivable” means (a) all indebtedness or accounts receivable due from
The Stanley Works Co. to Chase Brass & Copper Company, Inc. (whether or not such
indebtedness or accounts receivable has been sold or transferred by Chase Brass
& Copper Company, Inc.), (b) all indebtedness due to a Seller arising from the
sale of consigned goods by such Seller, (c) all indebtedness or accounts
receivable due from Honeywell International Inc. or a unit or subsidiary thereof
to A.J. Oster Co. (whether or not such indebtedness or accounts receivable has
been sold or transferred by A.J. Oster Co.) and (d) all indebtedness or accounts
receivable due from Honeywell International Inc. or a unit or subsidiary thereof
to A.J. Oster West, Inc. (whether or not such indebtedness or accounts
receivable has been sold or transferred by A.J. Oster West, Inc.); provided,
that upon at least thirty (30) days prior written notice by the relevant
Originator to the Purchaser and the Collection Agent (A) stating that all
receivables financing or purchasing arrangements pertaining to the indebtedness
and accounts receivable described in clause (a), (c) or (d) above have been
terminated and all UCC Financing Statements filed in connection therewith have
been terminated (and attaching acknowledgment copies thereof), (B) stating that
the indebtedness or accounts receivable previously subject to such receivables
financing or purchasing arrangements are free and clear of Adverse Claims (and
attaching appropriate UCC search results confirming such statement) and (C)
authorizing the Purchaser or its designee to file an amendment of the applicable
UCC Financing Statements filed in connection with this Agreement to reflect that
such indebtedness and accounts receivable are no longer Excluded Receivables,
the indebtedness or accounts receivable due from the Obligor specified in clause
(a), (c) or (d) above, as applicable, shall no longer be deemed to be Excluded
Receivables from and after the filing of such UCC Financing Statement
amendments.
 
“Facility Termination Date” means the earliest of (i) the “Facility Termination
Date” (as such term is defined in the RPA), (ii) the date determined pursuant to
Section 7.01 and (iii) the date which the Sellers designate by at least three
Business Days’ notice to the Purchaser and (prior to the RPA Final Payment Date)
the Program Agent.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Citibank, N.A. from three Federal funds brokers of
recognized standing selected by it.
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
 
“Finance Charge” means, with respect to any Receivable, any interest, finance
charges or other similar charges payable at any time by an Obligor in connection
with such Receivable not having been paid on the due date thereof.
 
“General Trial Balance” of a Seller on any date means such Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance satisfactory to
the Purchaser.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Indemnified Amounts” has the meaning specified in Section 8.01.
 
“L/C Bank” means Wachovia Bank, National Association.
 
“Letter of Credit” means a stand-by letter of credit issued by the L/C Bank in
Dollars upon application of Purchaser at the request of a Seller, as the same
may be extended from time to time in accordance with this Agreement and the RPA.
 
“Letter of Credit Request” means a request in the form of Exhibit D hereto, with
appropriate insertions thereto, duly executed by a Seller.
 
“Location” means, with respect to any Person, such Person’s location for
purposes of Section 9-307 of the UCC as in effect in the State of New York on
any date of determination.
 
“Lock-Box” means a post office box administered by a Deposit Bank for the
purpose of receiving Collections.
 
“Obligor” means a Person obligated to make payments to a Seller pursuant to a
Contract.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof; provided, that to the extent that the amount of any
Receivable is, under the terms of the applicable Contract, expressed in Canadian
Dollars, such amount for the purposes of this definition shall be the Dollar
Equivalent thereof at the relevant time. Sales or use tax and any other taxes
and Finance Charges which may be billed in connection with a Receivable are not
included in the Outstanding Balance.
 
“Parent” means Olin Corporation, a Virginia corporation.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
“Program Agent” means Citicorp North America, Inc., as program agent under the
RPA, or any successor program agent under the RPA.
 
“Purchase” means a purchase by the Purchaser of Receivables from a Seller
pursuant to Article II.
 
“Purchase Date” means each day on which a Purchase is made pursuant to Article
II.
 
“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the applicable Seller’s General Trial Balance, minus the Discount for such
Purchase.
 
“Purchased Receivable” means any Receivable which is purchased by the Purchaser
pursuant to Section 2.02.
 
“Purchaser” has the meaning specified in the first paragraph of this Agreement.
 
“Receivable” means the indebtedness of any Obligor under a Contract (whether
constituting an account, instrument, chattel paper or general intangible), and
includes, except if the Obligor thereof has a billing address in Canada, the
right to payment of any interest or finance charges and other obligations of
such Obligor with respect thereto; provided, however, that the term “Receivable”
shall not include any Excluded Receivable.
 
“Related Security” means with respect to any Receivable:
 
(i)           all of the applicable Seller’s interest in any merchandise
(including returned merchandise) relating to any sale giving rise to such
Receivable;
 
(ii)           all security interests, hypothecs or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and similar instruments filed against an
Obligor describing any collateral securing such Receivable;
 
(iii)          all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
(iv)          the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.
 
“RPA” means that certain Receivables Purchase Agreement, dated as of the date
hereof, among the Purchaser, as seller, CAFCO, LLC and Variable Funding Capital
Company LLC, as investors, Citibank, N.A. and Wachovia Bank, National
Association, as banks, Citicorp North America, Inc., and Wachovia Bank, National
Association as investor agents, Citicorp North America, Inc., as program agent,
and Olin Corporation, as collection agent, as amended or restated from time to
time.
 
“RPA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the RPA) and the date on which all Capital, Yield, fees
and other obligations under the RPA are paid in full.
 
“Seller” and “Sellers” each have the meaning specified in the first paragraph of
this Agreement.
 
“Seller Report” means a report, in form and substance reasonably satisfactory to
the Purchaser, furnished by the Collection Agent to the Purchaser pursuant to
Section 6.02(b).
 
“Settlement Date” means the second Business Day of each month; provided,
however, that following the occurrence of an Event of Termination, Settlement
Dates shall occur on such days as are selected from time to time by the
Purchaser or its designee in a written notice to the Collection Agent.
 
“Tangible Net Worth” means at any time the excess of (i) the sum of (a) the
product of (x) 100% minus the Discount multiplied by (y) the Outstanding Balance
of all Transferred Receivables other than Defaulted Receivables plus (b) cash
and cash equivalents of the Purchaser, minus (ii) the sum of (a) Capital (as
such term is defined in the RPA) plus (b) the Deferred Purchase Price.
 
“Tax Act” means the Income Tax Act (Canada) and the Regulations thereunder, as
amended, modified or replaced from time to time.
 
“Tax Convention” means a convention for the avoidance of double income taxation
between Canada and another country.
 
“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.
 
“Treaty Resident” means a Person that is or is deemed to be a resident of a
country with which Canada has a Tax Convention for purposes of that Convention,
including a resident of the United States for purposes of the Canada-U.S.
Convention, and for greater certainty does not currently include a limited
liability company that is treated as a disregarded entity or a partnership for
U.S. federal income tax purposes.
 
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“U.S. Treaty Resident” means a resident of the United States for purposes of the
Canada-U.S. Convention.
 
“Winchester Extended Term Receivable” means a Receivable (i) the Seller of which
is the Winchester Division of Olin Corporation and (ii) which, according to the
Contract related thereto, is required to be paid in full within more than 90
days (but not more than 180 days) of the original billing date therefor.
 
SECTION 1.02.  Other Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  All terms used in Article 9 of the UCC in the State of New York,
and not specifically defined herein, are used herein as defined in such Article
9.
 
ARTICLE II
 
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
 
SECTION 2.01.  Facility.  On the terms and conditions hereinafter set forth and
without recourse to the Sellers (except to the extent specifically provided
herein), (i) the Parent shall sell or contribute to the Purchaser all
Receivables originated by it from time to time and the Purchaser shall purchase
or accept as a contribution from the Parent all such Receivables from time to
time, and (ii) each other Seller shall sell to the Purchaser all Receivables
originated by it from time to time and the Purchaser shall purchase from each
such Seller all Receivables of such Seller from time to time, in each case
during the period from the date hereof to the Facility Termination Date.
 
SECTION 2.02.  Making Purchases.
 
(a)           Initial Purchase.  The Parent on behalf of the Sellers shall give
the Purchaser at least one Business Day’s notice of their request for the
initial Purchase hereunder, which request shall specify the date of such
Purchase (which shall be a Business Day) and the proposed Purchase Price for
such Purchase.  The Purchaser shall promptly notify the Sellers whether it has
determined to make such Purchase.  On the date of such Purchase, the Purchaser
shall, upon satisfaction of the applicable conditions set forth in Article III,
pay the Purchase Price for such Purchase in the manner provided in Section
2.02(c).
 
(b)           Subsequent Purchases.  On each Business Day following the initial
Purchase until the Facility Termination Date, each Seller shall sell to the
Purchaser and the Purchaser shall purchase from such Seller, upon satisfaction
of the applicable conditions set forth in Article III, all Receivables
originated by such Seller which have not previously been sold or contributed to
the Purchaser; provided, however, that the Parent may, at its option on any
Purchase Date, contribute all or any of such Receivables to the Purchaser
pursuant to Section 2.06, instead of selling such Receivables to the Purchaser
pursuant to this Section 2.02(b).  On or within five Business Days after the
date of each such Purchase, the Purchaser shall pay the Purchase Price for such
Purchase in the manner provided in Section 2.02(c).
 
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(c)           Payment of Purchase Price.  The Purchase Price for the initial
Purchase shall be paid on the Purchase Date therefor and the Purchase Price for
each subsequent Purchase shall be paid on or within five Business Days after the
Purchase Date therefor, in each case, by means of any one or a combination of
the following: (i) a deposit in same day funds to the applicable Seller’s
account designated by such Seller, (ii) if the applicable Seller has delivered a
Letter of Credit Request, by Purchaser’s obtaining and delivering a Letter of
Credit as contemplated by such Letter of Credit Request issued upon the
Purchaser’s application (with the issuance of such Letter of Credit constituting
payment of the Purchase Price to the applicable Seller in an amount equal to the
face amount of such Letter of Credit), or (iii) an increase in the Deferred
Purchase Price payable to the applicable Seller.  The allocation of the Purchase
Price as among such methods of payment shall be subject in each instance to the
approval of the Purchaser and the applicable Seller; provided, however, that the
aggregate Deferred Purchase Price may not be increased to the extent that, after
giving effect to such increase, the Tangible Net Worth would be less than 10.5%
of the Outstanding Balance of the Transferred Receivables.
 
(d)           Ownership of Receivables and Related Security.  On each Purchase
Date, after giving effect to the Purchase (and any contribution of Receivables)
on such date, the Purchaser shall own all Receivables originated by the Sellers
as of such date (including Receivables which have been previously sold or
contributed to the Purchaser hereunder) other than Receivables repurchased
pursuant to Section 2.04(b).  The Purchase or contribution of any Receivable
shall include all Related Security with respect to such Receivable.
 
SECTION 2.03.  Collections.  (a)  The Collection Agent shall, on each Settlement
Date, deposit into an account of the Purchaser all Collections of Transferred
Receivables then held by the Collection Agent.
 
(b)           In the event that a Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser, such Seller shall so advise the Purchaser and, on the Business
Day following such identification, the Purchaser shall remit, or shall cause to
be remitted, all Collections so deposited which are identified, to the
Purchaser’s satisfaction, to be Collections of Receivables which are not
Transferred Receivables to such Seller.
 
(c)           On each Settlement Date, the Purchaser shall pay to the applicable
Seller accrued interest on the Deferred Purchase Price and the Purchaser may, at
its option, prepay in whole or in part the principal amount of the Deferred
Purchase Price; provided that (i) accrued interest and principal shall be
payable pro rata to the Sellers based on the outstanding accrued interest and
principal due to each Seller, and (ii) each such payment shall be made solely
from (x) Collections of Transferred Receivables after all other amounts then due
from the Purchaser under the RPA have been paid in full and all amounts then
required to be set aside by the Purchaser or the Collection Agent under the RPA
have been so set aside or (y) excess cash flow from operations of the Purchaser
which is not required to be applied to the payment of other obligations of the
Purchaser (any monies available for such payment, the “Available Funds”); and
provided further, that no such payment shall be made at any time when an Event
of Termination shall have occurred and be continuing.  Following the RPA Final
Payment Date, the Purchaser shall apply, on each Settlement Date, all
Collections of Transferred Receivables received by the Purchaser pursuant to
Section 2.03(a) (and not previously distributed) first to the payment of accrued
interest on the Deferred Purchase Price (payable pro rata to the Sellers based
on the outstanding amount of such accrued interest due to each Seller), and then
to the reduction of the principal amount of the Deferred Purchase Price (payable
pro rata to the Sellers based on the outstanding principal amount due to each
Seller).
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.04.  Settlement Procedures.  (a)  If on any day any Transferred
Receivable becomes (in whole or in part) a Diluted Receivable, the Seller which
originated such Receivable shall be deemed to have received on such day a
Collection of such Transferred Receivable in the amount of such Diluted
Receivable.  If such Seller is not the Collection Agent, such Seller shall pay
to the Collection Agent on or prior to the next Settlement Date all amounts
deemed to have been received pursuant to this subsection.
 
(b)           Upon discovery by a Seller or the Purchaser of a breach of any of
the representations and warranties made by such Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the other party, as soon as practicable and in any event
within three Business Days following such discovery.  The applicable Seller
shall, upon not less than two Business Days’ notice from the Purchaser or its
assignee or designee, repurchase such Transferred Receivable on the next
succeeding Settlement Date for a repurchase price equal to the Outstanding
Balance of such Transferred Receivable.  Each repurchase of a Transferred
Receivable shall include the Related Security with respect to such Transferred
Receivable.  The proceeds of any such repurchase shall be deemed to be a
Collection in respect of such Transferred Receivable.  If the applicable Seller
is not the Collection Agent, such Seller shall pay to the Collection Agent on or
prior to the next Settlement Date the repurchase price required to be paid
pursuant to this subsection.
 
(c)           Except as stated in subsection (a) or (b) of this Section 2.04 or
as otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables.
 
SECTION 2.05.  Payments and Computations, Etc.  (a)  All amounts to be paid or
deposited by a Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, prior to the RPA Final Payment Date, shall be those set
forth in the RPA.
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           Each Seller shall, to the extent permitted by law, pay to the
Purchaser interest on any amount not paid or deposited by such Seller (whether
as Collection Agent or otherwise) when due hereunder at an interest rate per
annum equal to 2% per annum above the Alternate Base Rate, payable on demand.
 
(c)           All computations of interest and all computations of fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed.  Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
 
SECTION 2.06.  Contributions.  The Parent may from time to time at its option,
by notice to the Purchaser on or prior to the date of the proposed contribution,
identify Receivables which it proposes to contribute to the Purchaser as a
capital contribution.  On the date of each such contribution and after giving
effect thereto, the Purchaser shall own the Receivables so identified and
contributed (collectively, the “Contributed Receivables”) and all Related
Security with respect thereto.  The foregoing notwithstanding, on the date of
the initial Purchase hereunder the Parent agrees to contribute to the Purchaser
all Receivables originated by it which are not included in such initial
Purchase.
 
SECTION 2.07.  Issuance, Extension and Modification of Letters of Credit.  From
time to time prior to the Facility Termination Date, any Seller may, (i) by
delivery of a Letter of Credit Request to the Purchaser, request that the
Purchaser arrange for the issuance of a Letter of Credit, or (ii) if a Letter of
Credit has previously been obtained by the Purchaser at such Seller’s request,
request that the Purchaser arrange for the extension of the expiration date of
such Letter of Credit or otherwise modify such Letter of Credit.
 
SECTION 2.08.  Expiration of Letters of Credit.  In the event that any Letter of
Credit expires without being fully drawn or is surrendered for cancellation
without being fully drawn, the Purchaser shall promptly pay to the applicable
Seller an amount equal to the undrawn balance of such Letter of Credit.  The
amount of such payment shall be paid in cash to the extent of Available Funds
or, at the Purchaser’s election, by adding the amount to be paid to the
outstanding balance under the note evidencing the Deferred Purchase Price
payable to such Seller (provided the aggregate outstanding principal balance
thereunder resulting from such addition does not exceed the maximum amount
permitted under
Section 2.02(c).
 
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE III
 
CONDITIONS OF PURCHASES
 
SECTION 3.01.  Conditions Precedent to Initial Purchase from the Sellers.  The
initial Purchase of Receivables from the Sellers hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:
 
(a)           Certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Seller approving this Agreement and certified
copies of all documents evidencing other necessary corporate or partnership
action and governmental approvals, if any, with respect to this Agreement.
 
(b)           A certificate of the Secretary or Assistant Secretary of each
Seller certifying the names and true signatures of the officers of such Seller
authorized to sign this Agreement and the other documents to be delivered by it
hereunder.
 
(c)           Acknowledgment copies of proper financing statements, duly filed
on or before the date of the initial Purchase, naming each Seller as the
seller/debtor and the Purchaser as the purchaser/secured party, or other similar
instruments or documents, as necessary to perfect the Purchaser’s ownership of
and security interest in the Transferred Receivables and Related Security and
Collections with respect thereto.
 
(d)           Acknowledgment copies of proper financing statements, if any,
necessary to release all security interests and other rights of any Person in
the Transferred Receivables, Contracts or Related Security previously granted by
each Seller.
 
(e)           Completed requests for information, dated on or before the date of
such initial Purchase, listing the financing statements referred to in
subsection (c) above and all other effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name each Seller as
debtor, together with copies of such other financing statements (none of which
shall cover any Transferred Receivables, Contracts or Related Security).
 
(f)           Favorable opinions of (i) Cravath, Swaine & Moore LLP, counsel for
the Sellers, substantially in the form of Exhibit I-1 hereto, (ii) Richards,
Layton & Finger, P.A., counsel for each Seller incorporated or formed in
Delaware, substantially in the form of Exhibit I-2A, I-2B, I-2C or I-2D, as
applicable, hereto, (iii) Edwards Angell Palmer & Dodge LLP, counsel for each
Seller incorporated or having a Location in Rhode Island, substantially in the
form of Exhibit I-3 hereto, (iv) Hunton & Williams LLP, counsel for each Seller
incorporated in Virginia, substantially in the form of Exhibit I-4 hereto,
(v) Shumaker, Loop & Kendrick, LLP, counsel for each Seller incorporated in
Ohio, substantially in the form of Exhibit I-5 hereto, and (vi) Blake, Cassels &
Graydon LLP, substantially in the form of Exhibit I-6 hereto.
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
(g)           Deposit Account Agreements in respect of each Lock-Box and Deposit
Account, duly executed by each applicable Seller and each Deposit Bank.
 
SECTION 3.02.  Conditions Precedent to All Purchases.  Each Purchase (including
the initial Purchase) hereunder shall be subject to the further conditions
precedent that:
 
(a)           with respect to any such Purchase, on or prior to the date of such
Purchase, the applicable Seller shall have delivered to the Purchaser, if
requested by the Purchaser, (i) such Seller’s General Trial Balance (which if in
magnetic tape or diskette format shall be compatible with the Purchaser’s
computer equipment) as of a date not more than 31 days prior to the date of such
Purchase, and (ii) a written report identifying, among other things, the
Receivables to be included in such Purchase and such additional information
concerning such Receivables as may reasonably be requested by the Purchaser;
 
(b)           with respect to any such Purchase, on or prior to the date of such
Purchase, the Collection Agent shall have delivered to the Purchaser, in form
and substance reasonably satisfactory to the Purchaser, a completed Seller
Report for the most recently ended reporting period for which information is
required pursuant to Section 6.02(b) and containing such additional information
as may reasonably be requested by the Purchaser;
 
(c)           the applicable Seller shall have marked its master data processing
records and all other relevant records evidencing the Receivables which are the
subject of such Purchase with a legend, reasonably acceptable to the Purchaser
and (prior to the RPA Final Payment Date) the Program Agent, stating that such
Receivables, the Related Security and Collections with respect thereto, have
been sold in accordance with this Agreement; and
 
(d)           on the date of such Purchase the following statements shall be
true (and the applicable Seller, by accepting the Purchase Price for such
Purchase, shall be deemed to have certified that):
 
 
(i)
the representations and warranties made by such Seller in Section 4.01 are (A)
if such representation or warranty is not by its terms qualified by materiality,
correct in all material respects on and as of the date of such Purchase or (B)
if such representation or warranty is by its terms qualified by materiality,
correct on and as of the date of such Purchase, in each case, as though made on
and as of such date (except that the representation contained in the second
sentence of Section 4.01(f) shall be made only on the date of the initial
Purchase hereunder);

 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(ii)
no event has occurred and is continuing, or would result from such Purchase,
that constitutes an Event of Termination or an Incipient Event of Termination;
and

 
 
(iii)
the Purchaser shall not have delivered to the Sellers a notice that the
Purchaser shall not make any further Purchases hereunder.

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Sellers.  Each Seller
represents and warrants as to itself as follows (except that the representation
and warranty in subsection (f) is made only by the Parent):
 
(a)           Such Seller is a corporation or partnership duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
set forth in Exhibit F hereto (as such Exhibit F may be amended from time to
time pursuant to Section 5.01(b)), and is duly qualified to do business, and is
in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified, unless the failure to so qualify would not have
a material adverse effect on (i) the interests of the Purchaser hereunder, (ii)
the collectibility of the Transferred Receivables, or (iii) the ability of such
Seller or the Collection Agent to perform their respective obligations
hereunder.
 
(b)           The execution, delivery and performance by such Seller of this
Agreement and the other documents to be delivered by it hereunder, including
such Seller’s sale and contribution of Receivables hereunder and such Seller’s
use of the proceeds of Purchases, (i) are within such Seller’s corporate or
partnership powers, (ii) have been duly authorized by all necessary corporate or
partnership action, (iii) do not contravene (1) such Seller’s charter or by-laws
or other organizational documents, (2) any law, rule or regulation applicable to
such Seller, (3) any material contractual restriction binding on or affecting
such Seller or its property or (4) any order, writ, judgment, award, injunction
or decree binding on or affecting such Seller or its property, and (iv) do not
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties (except for the
transfer of such Seller’s interest in the Transferred Receivables pursuant to
this Agreement).  This Agreement has been duly executed and delivered by such
Seller.
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by such Seller of this Agreement or
any other document to be delivered by it hereunder, except for the filing of UCC
financing statements referred to herein.
 
(d)           This Agreement constitutes the legal, valid and binding obligation
of such Seller enforceable against such Seller in accordance with its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(e)           Sales and contributions made pursuant to this Agreement will
constitute a valid sale, transfer, and assignment of the Transferred Receivables
to the Purchaser, enforceable against creditors of, and purchasers from, such
Seller.  Such Seller shall have no remaining property interest in any
Transferred Receivable.
 
(f)           The consolidated balance sheets of the Parent and its consolidated
subsidiaries as at December 31, 2006, and the related consolidated statements of
income and retained earnings of the Parent and its consolidated subsidiaries for
the fiscal year then ended, copies of which have been furnished to the
Purchaser, fairly present the financial condition of the Parent and its
consolidated subsidiaries as at such date and the results of the operations of
the Parent and its consolidated subsidiaries for the period ended on such date,
all in accordance with generally accepted accounting principles in the United
States consistently applied.  Since December 31, 2006 there has been no material
adverse change in the business, operations, property or financial or other
condition of the Parent and its consolidated subsidiaries.
 
(g)           There is no pending or threatened action, investigation or
proceeding affecting such Seller or any of its subsidiaries before any court,
governmental agency or arbitrator which, if adversely determined, could
reasonably be expected to materially adversely affect the ability of such Seller
to perform its obligations under this Agreement, or which purports to affect the
legality, validity or enforceability of this Agreement.
 
(h)           No proceeds of any Purchase will be used to acquire any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934.
 
(i)           No transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
(j)           Each Receivable originated by such Seller and characterized in any
Seller Report as an Eligible Receivable is, as of the date of such Seller
Report, an Eligible Receivable.  Each Transferred Receivable, together with the
Related Security, is owned (immediately prior to its sale or contribution
hereunder) by the applicable Seller free and clear of any Adverse Claim (other
than any Adverse Claim arising as the result of any action taken by the
Purchaser).  When the Purchaser makes a Purchase it shall acquire valid and
perfected first priority ownership of each Purchased Receivable and the Related
Security and Collections with respect thereto free and clear of any Adverse
Claim (other than any Adverse Claim arising as the result of any action taken by
the Purchaser), and no effective financing statement or other instrument similar
in effect covering any Transferred Receivable, any interest therein, the Related
Security or Collections with respect thereto is on file in any recording office
except such as may be filed in favor of the Purchaser in accordance with this
Agreement or in connection with any Adverse Claim arising as the result of any
action taken by the Purchaser.
 
(k)           Each Seller Report (if prepared by such Seller, or to the extent
that information contained therein is supplied by such Seller), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished at any time by such Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Purchaser at such time) as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact.
 
(l)           Such Seller is located in the jurisdiction of incorporation or,
with respect to A.J. Oster Co., the Location set forth for such Seller in
Exhibit F hereto for the purposes of Section 9-307 of the UCC as in effect in
the State of New York; and the office in the jurisdiction of incorporation or,
with respect to A.J. Oster Co., the Location of such Seller in which a UCC
financing statement is required to be filed in order to perfect the security
interest granted by such Seller hereunder is set forth in Exhibit F hereto (in
each case as such Exhibit F may be amended from time to time pursuant to Section
5.01(b)).  The office where such Seller keeps its records concerning the
Transferred Receivables is located at the address or addresses referred to in
Section 5.01(b).  The principal place of business and chief executive office of
such Seller were located during the period from July 25, 2002 to the date hereof
at the address or addresses set forth on Exhibit E hereto.  Such Seller has not
changed its name since July 25, 2002, except as set forth on Exhibit E hereto.
 
(m)           The names and addresses of all the Deposit Banks, together with
the post office boxes and account numbers of the Lock-Boxes and Deposit Accounts
at such Deposit Banks, are specified in Exhibit B (as the same may be amended
from time to time pursuant to Section 5.01(g)).  The Lock-Boxes and Deposit
Accounts are the only post office boxes and accounts into which Collections of
Receivables are deposited or remitted.
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
(n)           Such Seller is not known by and does not use any tradename or
doing-business-as name other than those set forth with respect to such Seller in
Exhibit E hereto.
 
(o)           With respect to any programs used by such Seller in the servicing
of the Receivables, no sublicensing agreements are necessary in connection with
the designation of a new Collection Agent pursuant to Section 6.01 so that such
new Collection Agent shall have the benefit of such programs (it being
understood that, however, the Collection Agent, if other than Parent, shall be
required to be bound by a confidentiality agreement reasonably acceptable to
Parent (on behalf of itself and each of the Sellers).
 
(p)           The transfers of Transferred Receivables by such Seller to the
Purchaser pursuant to this Agreement, and all other transactions between such
Seller and the Purchaser, have been and will be made in good faith and without
intent to hinder, delay or defraud creditors of such Seller.
 
(q)           Such Seller has (i) timely filed all material federal, state and
local tax returns required to be filed, and (ii) paid or made adequate provision
for the payment of all taxes, assessments and other governmental charges (other
than any tax, assessment or governmental charge which is being contested in good
faith and by proper proceedings, and with respect to which the obligation to pay
such amount is adequately reserved against in accordance with generally accepted
accounting principles).
 
(r)           The location of such Seller for the purposes of the Personal
Property Security Act (or, in the case of the Province of Quebec, the Civil
Code) of any Canadian province or territory the laws of which are required to be
applied in connection with the issue of perfection of interests in the Canadian
Receivables is at the address referred to in Section 5.01(b).
 
(s)           Such Seller, in the case of a U.S. Treaty Resident, does not carry
on business in Canada through a permanent establishment for the purposes of the
Canada-U.S. Convention, or in the case of a Seller that is not a U.S. Treaty
Resident, does not carry on business in Canada for the purposes of the Tax Act.
 
(t)           None of the services (if any) rendered to the Obligor by such
Seller which give rise to any Canadian Receivables are rendered in Canada.
 
(u)           Each Receivable constitutes an account, general intangible or
tangible chattel paper under the UCC as in effect in the State of New York on
the date hereof.
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
(v)           Each Canadian Receivable results only from the sale of merchandise
by a Seller at fair market value and the face value of each Canadian Receivable
is equal to the fair market value of the merchandise provided.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01.  Covenants of the Sellers.  Each Seller covenants as to itself
from the date hereof until the first day following the Facility Termination Date
on which all of the Transferred Receivables are either collected in full or
become Defaulted Receivables:
 
(a)           Compliance with Laws, Etc.
 
(i)           Such Seller will comply in all material respects with all
applicable laws, rules, regulations and orders.
 
(ii)           Such Seller, in the case of the Parent, will preserve and
maintain, and cause each of its subsidiaries to preserve and maintain, its
corporate or partnership existence, and the rights (charter and statutory) and
franchises material to the business of the Parent and its subsidiaries, taken as
a whole; provided, however, that (i) the Parent and its subsidiaries (other than
the Purchaser) may consummate any merger or consolidation permitted under clause
(i) of Section 5.02(c) of the Credit Agreement (as defined in the RPA, but
without giving effect to any amendments to or waivers of Section 5.02(c) thereof
that became effective after the date hereof unless such amendments or waivers
are approved in writing by each of the Agents under the RPA) subject, however,
to compliance with any other applicable provision of the Transaction Documents
(as defined in the RPA) (including relating to notice and perfection), (ii)
neither the Parent nor any of its subsidiaries shall be required to preserve any
such right or franchise if the Parent or such subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Parent or such subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Parent, such subsidiary,
the Purchaser or the Investors or Banks party to the RPA and (iii) no subsidiary
shall be required to preserve its corporate or partnership existence if the
Parent has determined to liquidate or dissolve such subsidiary and such
liquidation or dissolution will not violate any other provision of this
Agreement or any other Transaction Document (as defined in the RPA).
 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           Offices, Records, Name and Organization.  Such Seller will keep
its principal place of business and chief executive office and the office where
it keeps its records concerning the Transferred Receivables at the address of
such Seller set forth on Exhibit E hereto or, upon 30 days’ prior written notice
to the Purchaser, at any other locations within the United States.  Such Seller
will not change its name or its Location, unless (i) such Seller shall have
provided the Purchaser with at least 30 days’ prior written notice thereof,
together with an updated Exhibit F, and (ii) no later than the effective date of
such change, all actions required by Section 5.01(j) shall have been taken and
completed.  Upon confirmation by the Purchaser’s assignee (prior to the RPA
Final Payment Date) or the Purchaser (following the RPA Final Payment Date) of
receipt of any such notice (together with an updated Exhibit F)and the
completion, as aforesaid, of all actions required by Section 5.01(j), Exhibit F
to this Agreement shall, without further action by any party, be deemed to be
amended and replaced by the updated Exhibit F accompanying such notice.  Such
Seller also will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Transferred Receivables and related Contracts in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Transferred Receivables (including, without limitation, records adequate to
permit the daily identification of each new Transferred Receivable and all
Collections of and adjustments to each existing Transferred Receivable).  Such
Seller shall make a notation in its books and records, including its computer
files, to indicate which Receivables have been sold or contributed to the
Purchaser hereunder.
 
(c)           Performance and Compliance with Contracts and Credit and
Collection Policy.  Such Seller will, at its expense, timely and fully perform
and comply with all material provisions, covenants and other promises required
to be observed by it under the Contracts related to the Transferred Receivables,
and timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Transferred Receivable and the related
Contract.
 
(d)           Sales, Liens, Etc.  Except for the sales and contributions of
Receivables contemplated herein, such Seller will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any Transferred Receivable, Related
Security, related Contract or Collections, or upon or with respect to any
account to which any Collections of any Transferred Receivable are sent, or
assign any right to receive income in respect thereof.
 
(e)           Extension or Amendment of Transferred Receivables.  Except as
provided in Section 6.02(c), such Seller will not extend, amend or otherwise
modify the terms of any Transferred Receivable, or amend, modify or waive any
term or condition of any Contract related thereto.
 
(f)           Change in Business or Credit and Collection Policy.  Such Seller
will not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect the
collectibility of the Transferred Receivables or the ability of such Seller to
perform its obligations under this Agreement.
 
 
23

--------------------------------------------------------------------------------

Table of Contents
 
 
(g)           Change in Payment Instructions to Obligors.  Such Seller will not
add or terminate any post office box, bank, or bank account as a Lock-Box,
Deposit Bank or Deposit Account from those listed in Exhibit B hereto, or make
any change in its instructions to Obligors regarding payments to be made to any
Lock-Box or Deposit Account, unless the Purchaser shall have received prior
notice of such addition, termination or change (including an updated Exhibit B)
and a fully executed Deposit Account Agreement with each new Deposit Bank or
with respect to each new Lock-Box or Deposit Account.  Upon confirmation by the
Purchaser’s assignee (prior to the RPA Final Payment Date) or the Purchaser
(following the RPA Final Payment Date) of receipt of any such notice and the
related documents, Exhibit B hereto shall, without further action by any party,
be deemed to be amended and replaced by the updated Exhibit B accompanying such
notice.
 
(h)           Deposits to Lock-Boxes and Deposit Accounts.  Such Seller will
instruct all Obligors to remit all their payments in respect of Transferred
Receivables to Lock-Boxes or Deposit Accounts.  If such Seller shall receive any
Collections directly, it shall immediately (and in any event within two Business
Days) deposit the same to a Lock-Box or a Deposit Account.  Such Seller will not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Deposit Account cash or cash proceeds other than Collections of
Transferred Receivables.
 
(i)           Audits.  Such Seller will, from time to time during regular
business hours as requested by the Purchaser or its assigns (including the
Program Agent), permit the Purchaser, or its agents, representatives or assigns
(including the Program Agent), (i) to examine and make copies of and abstracts
from all books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of such Seller relating
to Transferred Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Transferred Receivables and the
Related Security or such Seller’s performance hereunder or under the Contracts
with any of the officers or employees of such Seller having knowledge of such
matters.  Notwithstanding the foregoing, the Sellers shall only be responsible
for the reasonable costs and expenses incurred in connection with one
examination of and visit to the Sellers during the twelve (12) month period
beginning on the date hereof and on each anniversary of the date hereof, in each
case so long as (x) no Event of Termination shall have occurred and be
continuing and (y) the results of the previous examination and visit were
complete, not subject to any deficiencies and were reasonably acceptable to the
Purchaser and its assigns.
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
(j)           Further Assurances.  (i)  Such Seller agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Purchaser or its assignee to exercise and enforce its respective
rights and remedies under this Agreement.  Without limiting the foregoing, such
Seller will, upon the request of the Purchaser or its assignee, execute and file
such financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary to perfect, protect or evidence
the sale and contribution of such Transferred Receivables and Related Security
granted hereunder, including, without limitation, any such filing that is
necessary as a result of amendments to the Personal Property Security Act or
similar legislation of any Canadian province or territory relating or otherwise
applying to the issue of perfection of interests in Canadian Receivables.
 
(ii)           Such Seller authorizes the Purchaser or its assignee to file
financing or continuation statements, and amendments thereto and assignments
thereof, relating to the Transferred Receivables and the Related Security, the
related Contracts and the Collections with respect thereto.
 
(iii)           Such Seller shall perform its obligations under the Contracts
related to the Transferred Receivables to the same extent as if the Transferred
Receivables had not been sold or transferred.
 
(k)           Reporting Requirements.  Parent will provide to the Purchaser the
following:
 
(i)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Parent,
consolidated balance sheets of the Parent and its consolidated subsidiaries as
of the end of such quarter and consolidated statements of income and retained
earnings of the Parent and its consolidated subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Parent;
 
(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Parent, a copy of the consolidated annual report
for such year for the Parent and its consolidated subsidiaries, containing
consolidated financial statements for such year audited by KPMG LLP or other
nationally recognized independent public accountants;
 
(iii)           as soon as possible and in any event within five days after the
Parent or any Seller becomes aware of the occurrence of each Event of
Termination or Incipient Event of Termination, a statement of an officer of the
Parent setting forth details of such Event of Termination or Incipient Event of
Termination and the action that the Parent and/or the applicable Seller has
taken and proposes to take with respect thereto;
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
(iv)           [intentionally omitted];
 
(v)           promptly after the filing or receiving thereof, copies of all
reports and notices that the Parent or any Affiliate files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Parent or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Parent or any Affiliate is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition which could, in the
aggregate, result in the imposition of liability on the Parent and/or any such
Affiliate in excess of $25,000,000;
 
(vi)           at least 30 days prior to any change in the Parent’s or any
Seller’s name, jurisdiction of organization or Location, a notice setting forth
the new name, jurisdiction of organization or Location for such Person and the
effective date thereof; and
 
(vii)           such other information respecting the Transferred Receivables or
the condition or operations, financial or otherwise, of the Parent or any Seller
as the Purchaser may from time to time reasonably request.
 
Reports and financial statements required to be delivered pursuant to clauses
(i) and (ii) of this Section 5.01(k) shall be deemed to have been delivered on
the date on which the Parent posts such reports, or reports containing such
financial statements, on the Parent’s website on the Internet at www.olin.com or
when such reports, or reports containing such financial statements, are posted
on the SEC’s website at www.sec.gov.
 
(l)           Separate Conduct of Business.  Such Seller will:  (i) maintain
separate corporate or partnership records and books of account from those of the
Purchaser; (ii) ensure that all oral and written communications, including
without limitation, letters, invoices, purchase orders, contracts, statements
and applications, will be made solely in its own name; (iii) have stationery and
other business forms separate from those of the Purchaser; (iv) not hold itself
out as having agreed to pay, or as being liable for, the obligations of the
Purchaser; (v) not engage in any transaction with the Purchaser except as
contemplated by this Agreement or as permitted by the RPA; (vi) continuously
maintain as official records the resolutions, agreements and other instruments
underlying the transactions contemplated by this Agreement; and (vii) disclose
on its annual financial statements (A) the effects of the transactions
contemplated by this Agreement in accordance with generally accepted accounting
principles and (B) that the assets of the Purchaser are not available to pay its
creditors.
 
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
(m)           Business in Canada.  Such Seller, in the case of a U.S. Treaty
Resident, will not carry on business in Canada through a permanent establishment
for purposes of the Canada-U.S. Convention, or in the case of a Seller that is
not a U.S. Treaty Resident, will not carry on business in Canada for the
purposes of the Tax Act.
 
(n)           Rendering of Services.  Such Seller will not render any services
giving rise to Canadian Receivables to an Obligor thereof in Canada.
 
(o)           Canadian Contracts.  Such Seller will ensure that the Contract
with respect to each Canadian Receivable originated or acquired by it contains
provisions to the effect that (i) all Collections with respect to such Canadian
Receivable are payable only to locations in the United States or Canada
(excluding the Province of Quebec), (ii) any services rendered by such Seller or
any of its assignees thereunder will not be rendered in Canada, and (iii) if the
relevant Obligor has a billing address in the Province of Quebec (A) such
Contract is not governed by the laws of the Province of Quebec and (B) pursuant
to the express terms of such Contract, all Collections with respect thereto are
payable only to locations outside of the Province of Quebec.
 
SECTION 5.02.  Covenant of each Seller and the Purchaser.  Each of the Sellers
and the Purchaser have structured this Agreement with the intention that each
Purchase of Receivables hereunder be treated as a sale of such Receivables by
the applicable Seller to the Purchaser for all purposes and each contribution of
Receivables hereunder shall be treated as an absolute transfer of such
Receivables by such Seller to the Purchaser for all purposes (except that, in
accordance with applicable tax principles, each purchase and contribution
between the Parent and the Purchaser shall be ignored for tax reporting
purposes).  The applicable Seller and the Purchaser shall record each Purchase
and contribution as a sale or purchase or capital contribution, as the case may
be, on its books and records, and reflect each Purchase and contribution in its
financial statements as a sale or purchase or capital contribution, as the case
may be.  In the event that, contrary to the mutual intent of the Sellers and the
Purchaser, any Purchase or contribution of Receivables hereunder is not
characterized as a sale or absolute transfer, each Seller shall, effective as of
the date hereof, be deemed to have granted (and each Seller hereby does grant)
to the Purchaser a first priority security interest in and to any and all
Receivables, the Related Security and the Collections and other proceeds thereof
to secure the repayment of all amounts advanced to such Seller hereunder with
accrued interest thereon, and this Agreement shall be deemed to be a security
agreement.
 
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE VI
 
ADMINISTRATION AND COLLECTION
 
SECTION 6.01.  Designation of Collection Agent.  The servicing, administration
and collection of the Transferred Receivables shall be conducted by such Person
(the “Collection Agent”) so designated hereunder from time to time.  Until the
RPA Final Payment Date, the Parent (or such other Person as may be designated
from time to time under the RPA) is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Collection Agent pursuant to the
terms hereof.  Following the RPA Final Payment Date, the Purchaser, by notice to
the Parent, may designate as Collection Agent any Person (including itself) to
succeed the Parent or any successor Collection Agent, if such Person shall
consent and agree to the terms hereof.  Upon the Parent’s receipt of such
notice, the Parent agrees that it will terminate its activities as Collection
Agent hereunder in a manner which the Purchaser (or its designee) believes will
facilitate the transition of the performance of such activities to the new
Collection Agent, and the Parent shall use its best efforts to assist the
Purchaser (or its designee) to take over the servicing, administration and
collection of the Transferred Receivables, including, without limitation,
providing access to and copies of all computer tapes or disks and other
documents or instruments that evidence or relate to Transferred Receivables
maintained in its capacity as Collection Agent and access to all employees and
officers of the Parent responsible with respect thereto.  The Collection Agent
may subcontract with any Affiliate or, with the prior consent of the Purchaser,
subcontract with any other Person, for the servicing, administration or
collection of Transferred Receivables.  Any such subcontract shall not affect
the Collection Agent’s liability for performance of its duties and obligations
pursuant to the terms hereof, and any such subcontract shall terminate upon
designation of a successor Collection Agent.
 
SECTION 6.02.  Duties of Collection Agent.  (a)  The Collection Agent shall take
or cause to be taken all such commercially reasonable actions as may be
necessary or advisable to collect each Transferred Receivable from time to time,
all in accordance with applicable laws, rules and regulations, with reasonable
care and diligence, and in accordance with the Credit and Collection
Policy.  The Purchaser hereby appoints the Collection Agent, from time to time
designated pursuant to Section 6.01, as agent to enforce its ownership and other
rights in the Transferred Receivables, the Related Security and the Collections
with respect thereto.  In performing its duties as Collection Agent, the
Collection Agent shall exercise the same care and apply the same policies as it
would exercise and apply if it owned the Transferred Receivables and shall act
in the best interests of the Purchaser and its assignees.
 
(b)           On or prior to the 16 th calendar day of each month, the
Collection Agent shall prepare and forward to the Purchaser (i) a Seller Report,
relating to all then outstanding Transferred Receivables, and the Related
Security and Collections with respect thereto, in each case, as of the close of
business of the Collection Agent on the last day of the immediately preceding
month, and (ii) if requested by the Purchaser, a listing by Obligor of all
Transferred Receivables, together with an aging report of such Transferred
Receivables.
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)           If no Event of Termination or Incipient Event of Termination shall
have occurred and be continuing, the Parent, while it is the Collection Agent,
may, in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Transferred Receivable as the Parent deems
appropriate to maximize Collections thereof, or otherwise amend or modify other
terms of any Transferred Receivable.
 
(d)           The Sellers shall deliver to the Collection Agent, and the
Collection Agent shall hold in trust for the Sellers and the Purchaser in
accordance with their respective interests, all documents, instruments and
records (including, without limitation, computer tapes or disks) which evidence
or relate to Transferred Receivables.
 
(e)           The Collection Agent shall as soon as practicable following
receipt turn over to the applicable Seller any cash collections or other cash
proceeds received with respect to Receivables not constituting Transferred
Receivables.
 
(f)           The Collection Agent also shall perform the other obligations of
the “Collection Agent” set forth in this Agreement with respect to the
Transferred Receivables.
 
(g)           The Collection Agent will not itself or through an agent acting on
its behalf conduct any activities in Canada in connection with the servicing,
administration or collection of the Receivables on behalf of the Purchaser or
any Seller.
 
SECTION 6.03.  Collection Agent Fee.  The Purchaser shall pay to the Collection
Agent, so long as it is acting as the Collection Agent hereunder, a periodic
collection fee (the “Collection Agent Fee”) of 0.50% per annum on the average
daily aggregate Outstanding Balance of the Transferred Receivables, payable on
the second Business Day of each month or such other day during each calendar
month as the Purchaser and the Collection Agent shall agree.
 
SECTION 6.04.  Certain Rights of the Purchaser.  (a)  Each Seller hereby
transfers to the Purchaser (and its assigns and designees) the exclusive
ownership and control of the Lock-Boxes and Deposit Accounts maintained by such
Seller for the purpose of receiving Collections.
 
(b)           At any time following an Event of Termination, the Purchaser may
(and, upon the Purchaser’s request to the applicable Seller, and at such
applicable Seller’s expense, such Seller shall) give notice of the Purchaser’s
ownership to each Obligor of Transferred Receivables and direct that payments of
all amounts payable under the Transferred Receivables be made directly to the
Purchaser or its designee.
 
(c)           At any time following an Event of Termination, at the Purchaser’s
request and at the applicable Seller’s expense, each Seller and the Collection
Agent shall (A) assemble all of the documents, instruments and other records
(including, without limitation, computer tapes and disks) that evidence or
relate to the Transferred Receivables, and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the
Transferred Receivables, and shall make the same available to the Purchaser at a
place selected by the Purchaser or its designee, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections of Transferred Receivables in a manner acceptable to the Purchaser
and, promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Purchaser or its
designee.  The Purchaser shall also have the right to make copies of all such
documents, instruments and other records at any time.
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)           Each Seller authorizes the Purchaser, at any time following an
Event of Termination, to take any and all steps in such Seller’s name and on
behalf of such Seller that are necessary or desirable, in the determination of
the Purchaser, to collect amounts due under the Transferred Receivables,
including, without limitation, endorsing such Seller’s name on checks and other
instruments representing Collections of Transferred Receivables and enforcing
the Transferred Receivables and the Related Security and related Contracts.
 
SECTION 6.05.  Rights and Remedies.  (a)  If any Seller or the Collection Agent
fails to perform any of its obligations under this Agreement, the Purchaser may
(but shall not be required to) itself perform, or cause performance of, such
obligation, and, if such Seller (as Collection Agent or otherwise) fails to so
perform, the costs and expenses of the Purchaser incurred in connection
therewith shall be payable by such Seller as provided in Section 8.01 or Section
9.04 as applicable.
 
(b)           Each Seller shall perform all of its respective obligations under
the Contracts related to the Transferred Receivables to the same extent as if
such Seller had not sold or contributed Receivables hereunder and the exercise
by the Purchaser of its rights hereunder shall not relieve such Seller from such
obligations or its obligations with respect to the Transferred Receivables.  The
Purchaser shall not have any obligation or liability with respect to any
Transferred Receivables or related Contracts, nor shall the Purchaser be
obligated to perform any of the obligations of such Seller thereunder.
 
(c)           Each Seller shall cooperate with the Collection Agent in
collecting amounts due from Obligors in respect of the Transferred Receivables.
 
(d)           Each Seller hereby grants to Collection Agent an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
in the name of such Seller all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Purchaser (whether or
not from such Seller) in connection with any Transferred Receivable.
 
SECTION 6.06.  Transfer of Records to Purchaser.  Each Purchase and contribution
of Receivables hereunder shall include the transfer to the Purchaser of all of
the applicable Seller’s right and title to and interest in the records relating
to such Receivables and, unless prohibited by the licensor thereof or any
provision of applicable law, shall include an irrevocable non-exclusive license
to the use of such Seller’s computer software system to access and create such
records.  Such license shall be without royalty or payment of any kind, is
coupled with an interest, and shall be irrevocable until all of the Transferred
Receivables are either collected in full or become Defaulted Receivables.
 
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
Each Seller shall use commercially reasonable efforts to take such action
requested by the Purchaser, from time to time hereafter, that may be necessary
or appropriate to ensure that the Purchaser has an enforceable ownership
interest in the records relating to the Transferred Receivables and rights
(whether by ownership, license or sublicense) to the use of such Seller’s
computer software system to access and create such records.
 
In recognition of each Seller’s need to have access to the records transferred
to the Purchaser hereunder, the Purchaser hereby grants to each Seller an
irrevocable license to access such records in connection with any activity
arising in the ordinary course of such Seller’s business or in performance of
its duties as Collection Agent, provided that (i) such Seller shall not disrupt
or otherwise interfere with the Purchaser’s use of and access to such records
during such license period and (ii) such Seller consents to the assignment and
delivery of the records (including any information contained therein relating to
such Seller or its operations) to any assignees or transferees of the Purchaser
provided they agree to hold such records confidential.
 
ARTICLE VII
 
EVENTS OF TERMINATION
 
SECTION 7.01.  Events of Termination.  If any of the following events (“Events
of Termination”) shall occur and be continuing:
 
(a)           The Collection Agent (i) shall fail to perform or observe any
term, covenant or agreement under this Agreement (other than as referred to in
clause (ii), (iii) or (iv) of this subsection (a)) and such failure shall remain
unremedied for 30 days after the earlier of the Collection Agent’s actual
knowledge thereof or written notice to the Collection Agent from the Purchaser
or its assignees, or (ii) shall fail to make when due any payment or deposit to
be made by it under this Agreement, or (iii) shall fail to deliver any Seller
Report when required, or (iv) shall fail to observe any term, covenant or
agreement contained in Section 6.02(g); or
 
(b)           Any Seller shall fail to make any payment required under
Section 2.04(a) or 2.04(b); or
 
(c)           Any representation or warranty made or deemed made by a Seller (or
any of its officers) under or in connection with this Agreement or any
information or report delivered by a Seller pursuant to this Agreement shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; or
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)           Any Seller shall fail to perform or observe (i) any term, covenant
or agreement contained in this Agreement (other than as referred to in Section
7.01(b) or clause (ii) of this Section 7.01(d)) on its part to be performed or
observed and any such failure shall remain unremedied for 30 days after the
earlier of such Seller’s or the Parent’s actual knowledge thereof or written
notice thereof to the applicable Seller from the Purchaser or its assignees, or
(ii) any covenant applicable to such Seller contained in Sections 5.01(d),
5.01(g) or 5.01(h); or
 
(e)           Any Seller shall fail to pay any principal of or premium or
interest on any of its Debt which is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or
 
(f)           Any Purchase or contribution of Receivables hereunder, the Related
Security and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or
 
(g)           Any Seller shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Seller seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Seller shall take any action to authorize any of the actions set forth above
in this subsection (g); or
 
 
32

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)           An Event of Termination shall have occurred under the RPA; or
 
(i)           There shall have occurred any event which could reasonably be
expected to have a material adverse effect on (i) the collectibility of the
Transferred Receivables (it being understood and agreed that no such material
adverse effect shall arise solely as a result of a material adverse change in
the financial condition of the Sellers if such material adverse change in the
financial condition of the Sellers does not otherwise trigger this clause (i))
or (ii) the ability of any Seller to perform its obligations under this
Agreement;
 
then, and in any such event, the Purchaser may, by notice to the Sellers, take
either or both of the following actions: (x) declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Collection Agent (but subject, prior to the RPA Final Payment
Date, to the designation made under the RPA), designate another Person to
succeed the Parent as Collection Agent; provided, that, automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in paragraph (g) of this Section 7.01, the Facility
Termination Date shall occur.  Upon any such declaration or designation or upon
such automatic termination, the Purchaser shall have, in addition to the rights
and remedies under this Agreement, all other rights and remedies with respect to
the Receivables provided after default under the UCC and under other applicable
law, which rights and remedies shall be cumulative.
 
ARTICLE VIII
 
INDEMNIFICATION
 
SECTION 8.01.  Indemnities by the Sellers.  Without limiting any other rights
which the Purchaser may have hereunder or under applicable law, each Seller
hereby agrees to indemnify the Purchaser and its assigns and transferees (each,
an “Indemnified Party”) from and against any and all damages, claims, losses,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by any Indemnified Party
arising out of or as a result of this Agreement or the purchase or contribution
of any Transferred Receivables originated by such Seller or in respect of any
Transferred Receivable originated by such Seller or any related Contract,
including, without limitation, arising out of or as a result of:
 
(i)           the characterization in any Seller Report or other statement made
by such Seller of any Transferred Receivable as an Eligible Receivable which is
not an Eligible Receivable as of the date of such Seller Report or statement;
 
(ii)          any representation or warranty or statement made or deemed made by
such Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;
 
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)           the failure by such Seller to comply with any applicable law,
rule or regulation with respect to any Transferred Receivable or the related
Contract; or the failure of any Transferred Receivable or the related Contract
to conform to any such applicable law, rule or regulation;
 
(iv)           the failure to vest in the Purchaser absolute ownership of the
Receivables originated by such Seller that are, or that purport to be, the
subject of a Purchase or contribution under this Agreement and the Related
Security and Collections in respect thereof, free and clear of any Adverse
Claim;
 
(v)           the failure of such Seller to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, whether at the time of any Purchase or contribution or at any
subsequent time;
 
(vi)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
originated by such Seller that is, or that purports to be, the subject of a
Purchase or contribution under this Agreement (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Parent acting as Collection Agent);
 
(vii)         any failure of such Seller, as Collection Agent or otherwise, to
perform its duties or obligations in accordance with the provisions hereof or to
perform its duties or obligations under any Contract related to a Transferred
Receivable;
 
(viii)        any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract relating to a Receivable originated by such Seller;
 
(ix)           the commingling of Collections of Transferred Receivables by such
Seller or a designee of such Seller, as Collection Agent or otherwise, at any
time with other funds of such Seller or an Affiliate of such Seller;
 
(x)           any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Purchases or the ownership of Receivables
originated by such Seller, the Related Security, or Collections with respect
thereto or in respect of any Receivable originated by such Seller, Related
Security or Contract (including, without limitation, in connection with the
preparation of a defense or appearing as a third party witness in connection
therewith and regardless of whether such investigation, litigation or proceeding
is brought by any Seller, an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto);
 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
(xi)           any failure of such Seller to comply with its covenants contained
in this Agreement;
 
(xii)          any claim brought by any Person other than an Indemnified Party
arising from any activity by such Seller or any Affiliate of such Seller in
servicing, administering or collecting any Transferred Receivable;
 
(xiii)         any Transferred Receivable originated by such Seller becoming (in
whole or in part) a Diluted Receivable; or
 
(xiv)         the inclusion as a Transferred Receivable in any Seller Report or
other written statement made by or on behalf of such Seller of any receivable
which is an Excluded Receivable as of the date of such Seller Report or other
statement.
 
It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require any Seller to indemnify any
Person (A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct, or (C) for any income taxes or franchise taxes
incurred by such Person arising out of or as a result of this Agreement or in
respect of any Transferred Receivable or any Contract; provided, that, for the
sake of clarity, each Seller agrees to indemnify each Indemnified Party for the
full amount of any withholding taxes that are imposed by Canada or any political
subdivision thereof on any Indemnified Party in respect of any Collections or
other payments made hereunder or that are withheld from any Collections or other
payments made hereunder, and any taxes that are imposed on any Indemnified Party
as a result of such Indemnified Party, in the case of an Indemnified Party that
is a Treaty Resident, having a permanent establishment in Canada for the
purposes of a Tax Convention, or, in the case of an Indemnified Party that is
not a Treaty Resident, carrying on business in Canada for the purposes of the
Tax Act (unless it acquired such permanent establishment or carried on such
business, as the case may be, otherwise than as a result of the transactions
contemplated hereby), together in each case with any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, and
whether or not such taxes were correctly or legally asserted.
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by a Seller therefrom shall be effective
unless in a writing signed by the Purchaser and, in the case of any amendment,
also signed by the Sellers, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No failure on the part of the Purchaser to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  Notwithstanding any other
provision of this Section 9.01, Exhibit B, Exhibit F and Schedule I hereto may
be amended in accordance with the procedures set forth in Sections 5.01(g),
5.01(b), and 9.10 respectively.
 
SECTION 9.02.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be faxed or delivered, to each party hereto, at its
address set forth on Exhibit E hereto or at such other address as shall be
designated by such party in a written notice to the other parties
hereto.  Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.
 
SECTION 9.03.  Binding Effect; Assignability.  (a)  This Agreement shall be
binding upon and inure to the benefit of the Sellers, the Purchaser and their
respective successors and assigns; provided, however, that the Sellers may not
assign their respective rights or obligations hereunder or any interest herein
without the prior written consent of the Purchaser.  In connection with any sale
or assignment by the Purchaser of all or a portion of the Transferred
Receivables, the buyer or assignee, as the case may be, shall, to the extent of
its purchase or assignment, have all rights of the Purchaser under this
Agreement (as if such buyer or assignee, as the case may be, were the Purchaser
hereunder) except to the extent specifically provided in the agreement between
the Purchaser and such buyer or assignee, as the case may be.
 
(b)           This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time, after the Facility Termination Date,
when all of the Transferred Receivables are either collected in full or become
Defaulted Receivables; provided, however, that rights and remedies with respect
to any breach of any representation and warranty made by any Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.
 
SECTION 9.04.  Costs, Expenses and Taxes.  (a)  In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Sellers jointly and severally agree to pay on demand all costs and expenses in
connection with the preparation, execution and delivery of this Agreement and
the other documents and agreements to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Purchaser with respect thereto and with respect to advising the Purchaser as to
its rights and remedies under this Agreement, and the Sellers jointly and
severally agree to pay all costs and expenses, if any (including reasonable
counsel fees and expenses), in connection with the enforcement of this Agreement
and the other documents to be delivered hereunder excluding, however, any costs
of enforcement or collection of Transferred Receivables which are not paid on
account of the insolvency, bankruptcy or financial inability to pay of the
applicable Obligor.
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)           In addition, the Sellers jointly and severally agree to pay any
and all stamp and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other documents or
agreements to be delivered hereunder, and the Sellers jointly and severally
agree to save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.
 
SECTION 9.05.  No Proceedings.  Each Seller hereby agrees that it will not
institute against, or join any other Person in instituting against, the
Purchaser any proceeding of the type referred to in Section 7.01(g) so long as
there shall not have elapsed one year plus one day since the later of (i) the
Facility Termination Date and (ii) the date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables.
 
SECTION 9.06.  [Intentionally Omitted].
 
SECTION 9.07.  GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY
INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.
 
SECTION 9.08.  Third Party Beneficiary.  Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and each
Seller hereby consents to any and all such assignments.  All such assignees,
including parties to the RPA in the case of assignment to such parties, shall be
third party beneficiaries of, and shall be entitled to enforce the Purchaser’s
rights and remedies under, this Agreement to the same extent as if they were
parties thereto, except to the extent specifically limited under the terms of
their assignment.
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.09.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
 


 
[Remainder of page intentionally blank]
 
38

--------------------------------------------------------------------------------

Table of Contents



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
SELLER AND COLLECTION
AGENT:
 
OLIN CORPORATION
 
 
   
By:
 /s/ Stephen C. Curley    
Name:
 Stephen C. Curley    
Title:
 Vice President & Treasurer  





SELLERS:
A.J. OSTER CO.
 
 
   
By:
 /s/ Herbert T. Graboriau    
Name:
 Herbert T. Graboriau    
Title:
 Vice President  

 


 
A.J. OSTER FOILS, INC.
 
 
   
By:
 /s/ Herbert T. Graboriau    
Name:
 Herbert T. Graboriau    
Title:
 Vice President  

 


 
A.J. OSTER WEST, INC.
 
 
   
By:
 /s/ Herbert T. Graboriau    
Name:
 Herbert T. Graboriau    
Title:
 Vice President  

 


 
BRYAN METALS, INC.
 
 
   
By:
 /s/ Bart Caruso    
Name:
 Bart Caruso    
Title:
 Vice President  


 
39

--------------------------------------------------------------------------------

Table of Contents
 
 


 
CHASE BRASS & COPPER COMPANY, INC.
 
 
   
By:
 /s/ Dan L. Goehler    
Name:
 Dan L. Goehler    
Title:
 Vice President  


 
PURCHASER:
OLIN FUNDING COMPANY LLC
 
 
   
By:
 /s/ Stephen C. Curley    
Name:
 Stephen C. Curley    
Title:
 Treasurer  



 



40

--------------------------------------------------------------------------------



 
 
 
SCHEDULE I
 
LIST OF SELLERS
 
 
OLIN CORPORATION, a Virginia corporation
 
A.J. OSTER CO., a Delaware general partnership
 
A.J. OSTER FOILS, INC., a Delaware corporation
 
A.J. OSTER WEST, INC., a Rhode Island corporation
 
BRYAN METALS, INC., an Ohio corporation
 
CHASE BRASS & COPPER COMPANY, INC., a Delaware corporation
 
 
41

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
 
CREDIT AND COLLECTION POLICY
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------


 
 
EXHIBIT B
 
 
 
DEPOSIT ACCOUNTS
 
 
Name and Address of Deposit Bank(s)
Name of Accountholder*
 
Account Number(s)
 
Lock-Box Number(s) and Address(es)
 
 
 
 
 
 

 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 




*  
If any Deposit Account Agreements are delivered post-closing, the Deposit
Accounts are to be transferred to the Purchaser when the Deposit Account
Agreements become effective.

 
 
B-1

--------------------------------------------------------------------------------


 
 
EXHIBIT C
 
 
FORM OF
DEFERRED PURCHASE PRICE NOTE
 
 
New York, New York

 
 
                        , 200   

 
FOR VALUE RECEIVED, OLIN FUNDING COMPANY LLC, a Delaware limited liability
company (the “Purchaser”), hereby promises to pay to
                                    (the “Seller”) the principal amount of this
Note, determined as described below, together with interest thereon at a rate
per annum equal at all times to 1.50% per annum above the Eurodollar Rate (as
defined in the RPA) for periods of one month, in each case in lawful money of
the United States of America. Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Purchase and
Contribution Agreement dated as of July 25, 2007 among the Seller, the other
sellers named therein, Olin Corporation, as collection agent and the Purchaser
(such agreement, as it may from time to time be amended, restated or otherwise
modified in accordance with its terms, the “Purchase and Contribution
Agreement”). This Note is the note referred to in the definition of “Deferred
Purchase Price” in the Purchase and Contribution Agreement.
 
The aggregate principal amount of this Note at any time shall be equal to the
difference between (a) the sum of the aggregate principal amount of this Note on
the date of the issuance hereof and each addition to the principal amount of
this Note pursuant to the terms of Section 2.02 of the Purchase and Contribution
Agreement minus (b) the aggregate amount of all payments made in respect of the
principal amount of this Note, in each case, as recorded on the schedule annexed
to and constituting a part of this Note, but failure to so record shall not
affect the obligations of the Purchaser to the Seller.
 
The entire principal amount of this Note shall be due and payable one year and
one day after the Facility Termination Date or such later date as may be agreed
in writing by the Seller and the Purchaser. The principal amount of this Note
may, at the option of the Purchaser, be prepaid in whole at any time or in part
from time to time. Interest on this Note shall be paid in arrears on each
Settlement Date, at maturity and thereafter on demand. All payments hereunder
shall be made by wire transfer of immediately available funds to such account of
the Seller as the Seller may designate in writing.
 
Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Purchaser under this Note exceed the highest
rate of interest permissible under applicable law.
 
The obligations of the Purchaser under this Deferred Purchase Price Note are
subordinated in right of payment, to the extent set forth in Section 2.03(c) of
the Purchase and Contribution Agreement, to the prior payment in full of all
Capital, Yield, Fees and other obligations of the Purchaser under the RPA.


 
C-3

--------------------------------------------------------------------------------


 
Notwithstanding any provision to the contrary in this Deferred Purchase Price
Note or elsewhere, other than with respect to payments specifically permitted by
Section 2.03(c) of the Purchase and Contribution Agreement, no demand for any
payment may be made hereunder, no payment shall be due with respect hereto and
the Seller shall have no claim for any payment hereunder prior to the occurrence
of the Facility Termination Date and then only on date, if ever, when all
Capital, Yield, Fees and other obligations owing under the RPA shall have been
paid in full.
 
In the event that, notwithstanding the foregoing provision limiting such payment
the Seller shall receive any payment or distribution on this Deferred Purchase
Price Note which is not specifically permitted by Section 2.03(c) of the
Purchase and Contribution Agreement, such payment shall be received and held in
trust by the Seller for the benefit of the entities to whom the obligations are
owed under the RPA and shall be promptly paid over to such entities.
 
The Purchaser hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever.
 
Neither this Note, nor any right of the Seller to receive payments hereunder,
shall, without the prior written consent of the Purchaser and (prior to the RPA
Final Payment Date) the Agent under the RPA, be assigned, transferred,
exchanged, pledged, hypothecated, participated or otherwise conveyed.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 


OLIN FUNDING COMPANY LLC
 
By:
 
Name:
 
Title:
 



 
 
C-4

--------------------------------------------------------------------------------



 


SCHEDULE TO DEFERRED PURCHASE PRICE NOTE
 
 
Date
Addition to Principal Amount
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                               
                                                                               
         





C-5

--------------------------------------------------------------------------------




 
EXHIBIT D
 


FORM OF LETTER OF CREDIT REQUEST
[Date]
 
 
To:           Olin Funding Company LLC
427 North Shamrock Street,
East Alton, Illinois, 62024
 
Re: LETTER OF CREDIT REQUEST
 
 
Ladies and Gentlemen:
 
Reference is hereby made to the Purchase and Contribution Agreement, dated as of
July 25, 2007, among Olin Corporation and certain of its subsidiaries, as
Sellers, and Olin Funding Company LLC, as Purchaser (as amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
 
As payment for that portion of the Purchase Price of the Receivables to be sold
to you on [date] by [Seller] pursuant to the Agreement that is calculated from
the information below and in accordance with Section 2.02(c) of the Agreement,
you are hereby requested to arrange for and obtain the issuance of a standby
letter of credit with the following terms for your account:
 
 

   1. Name and address of beneficiary:    2.
To be delivered by [overnight carrier/teletransmission/mail/other (specify)]
   3. Currency and amount: US$            4. Advising bank name and address, if
applicable:        5. Expiration date (not to exceed one year from the date of
issuance or extension or the scheduled Commitment Termination Date under the
RPA):   

   6. Credit to be available for payment against beneficiary's draft(s) drawn at
sight accompanied by the following documents (check one):

 

   
q
Statement purportedly signed by the beneficiary which reads as follows: 
___________________________________.
     
 
   
q 
Other Documents:  ___________________________________

 
 
D-1

--------------------------------------------------------------------------------


 
 

   
q
Special Conditions (including, if you have a preference, selection of UCP or
ISP98):  ___________________________________
     
 
   
q 
Issue substantially in form of attached specimen.

 

  7. [If the beneficiary specified above is a financial institution that is to
issue its own undertaking based on this requested letter of credit: Request
beneficiary to issue and deliver its (specify type of undertaking)
                              in favor of                              for an
amount not exceeding the amount specified above, effective immediately relative
to (specify contract number or other pertinent reference)
                             to expire on                             .]

 
 
 
Sincerely,
____________________________________, AS SELLER


By: ____________________________________
Name:
Title:
 
 
 
D-2

--------------------------------------------------------------------------------


 
 
EXHIBIT E




ADDRESSES, PRIOR NAMES,
“DOING-BUSINESS-AS” NAMES, TRADENAMES




SELLERS:
OLIN CORPORATION
427 North Shamrock Street,
East Alton, Illinois, 62024
Facsimile No. (618) 258-2732
 
 
A.J. OSTER CO.
275 West Natick Road, Suite 500
Warwick, Rhode Island 02886
Facsimile No. (401) 739-5797
 
 
A.J. OSTER FOILS, INC.
2081 McCrea Street
Alliance, Ohio 44601
Facsimile No. (330) 823-1705
 
 
A.J. OSTER WEST, INC.
22833 La Palma Avenue
Yorba Linda, California 92887
Facsimile No. (714) 692-1225
 
 
BRYAN METALS, INC.
1103 So. Main Street, Post Office Box 487
Bryan, Ohio 43506
Facsimile No. (419) 636-3994
 
 
CHASE BRASS & COPPER COMPANY, INC.
14212 Country Road M-50, Post Office Box 152
Montpelier, Ohio 43543
Facsimile No. (419) 485-8150
 
PURCHASER:
OLIN FUNDING COMPANY LLC
427 North Shamrock Street,
East Alton, Illinois, 62024
 

 
 
E-1

--------------------------------------------------------------------------------


 

 
Prior principal place of  business
and chief executive office of the Sellers:
OLIN CORPORATION
None
 
 
A.J. OSTER CO.
300 Centerville Road, Suite 300
Warwick, Rhode Island 02886
 
 
A.J. OSTER FOILS, INC.
None
 
 
A.J. OSTER WEST, INC.
None
 
 
BRYAN METALS, INC.
None
 
 
CHASE BRASS & COPPER COMPANY, INC.
None
 
Prior names of the Sellers:
    OLIN CORPORATION
              None
 
 
    A.J. OSTER CO.
               Olin Aegis
               Olin Interconnect Technologies, Inc.
               Olin Asahi Electronic Ceramics
 
 
    A.J. OSTER FOILS, INC.
               None
 
 
    A.J. OSTER WEST, INC.
              None
 
 
    BRYAN METALS, INC.
              None
 
 
    CHASE BRASS & COPPER COMPANY, INC.
              None
 

 
 
 
E-2

--------------------------------------------------------------------------------



 
“Doing-business-as” names of the Sellers:
    OLIN CORPORATION
               Olin Brass and Winchester Inc.
 
 
    A.J. OSTER CO.
               None
 
 
    A.J. OSTER FOILS, INC.
               None
 
 
    A.J. OSTER WEST, INC.
               None
 
 
    BRYAN METALS, INC.
               None
 
 
    CHASE BRASS & COPPER COMPANY, INC.
               None
 
Tradenames of the Sellers:
OLIN CORPORATION
Olin Corporation, Brass Division
Olin Corporation Olin Brass Div
Olin Brass
Olin Brass Mill Products
Mill Products
 
 
Olin Fineweld Tube
Olin Brass Fineweld Tube
Fineweld Tube
 
 
Olin Brass Fabricated Products
Olin Fabricated Products
Fabricated Products
 
 
Olin Brass Somers Thin Strip
Olin Somers Thin Strip
Somers Thin Strip/Brass Group
Somers Thin Strip
Somers
 
 
    Olin Corporation, Winchester Division
              Winchester Ammunition
              Olin Corporation, Winchester Division
              Winchester Division, Olin Corporation
              Canada - Olin Canada, Inc
 

 
 
E-3

--------------------------------------------------------------------------------



 

 
    Chlor Alkali Products
              Olin
              Chlor Alkali Products Div.
              Olin Chlor Alkali
 
 
    A. J. OSTER CO.
              A. J. Oster - Warwick
 
 
A. J. Oster – Watertown
A. J. Oster West, Inc.
Olin Mexico, S.A. De C.V.
A. J. Oster Carol Stream
A. J. Oster Allentown
A. J. Oster - Alliance
A. J. Oster Caribe, Inc.
A. J. Oster - Corporate
A. J. Oster South
 
 
    A. J. OSTER FOILS, INC.
              None
 
 
    A. J. OSTER FOILS, INC.
              None
 
 
    BRYAN METALS, INC.
              Bryan Metals Inc A Subsidiary Of Olin Corporation
 
 
CHASE BRASS & COPPER COMPANY, INC.
              None
 

 
 
 
E-4

--------------------------------------------------------------------------------



 
EXHIBIT F


 
 
SELLERS’ UCC INFORMATION


Name:
OLIN CORPORATION
Address:
427 North Shamrock Street, East Alton, Illinois, 62024
Jurisdiction of Organization:
Virginia
UCC Filing Office:
Office of the State Corporate Commission of Virginia
   
Name:
A.J. OSTER CO.
Address:
275 West Natick Rd, Ste 500, Warwick, Rhode Island 02886
Jurisdiction of Organization:
Delaware
UCC Filing Office:
Rhode Island Secretary of State
   
Name:
A.J. OSTER FOILS, INC.
Address:
2081 McCrea St., Alliance, Ohio 44601
Jurisdiction of Organization:
Delaware
UCC Filing Office:
Delaware Secretary of State
   
Name:
A.J. OSTER WEST, INC.
Address:
22833 La Palma Ave., Yorba Linda, California 92887
Jurisdiction of Organization:
Rhode Island
UCC Filing Office:
Rhode Island Secretary of State
   
Name:
BRYAN METALS, INC.
Address:
1103 So. Main St., P.O. Box 487, Bryan, Ohio 43506
Jurisdiction of Organization:
Ohio
UCC Filing Office:
Ohio Secretary of State
   
Name:
CHASE BRASS & COPPER COMPANY, INC.
Address:
14212 Country Rd M-50, P.O. Box 152 Montpelier, Ohio 43543
Jurisdiction of Organization:
Delaware
UCC Filing Office:
Delaware Secretary of State

 

 F-1

